Citation Nr: 0017070	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fungus of the right 
foot.

2.  Entitlement to service connection a right wrist 
disability.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for residuals of Agent 
Orange exposure, to include soft tissue lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Winston-Salem, North Carolina RO.

The Board notes that the veteran's representative included 
the issue of entitlement to service connection for a left leg 
disability in a May 2000 informal hearing presentation.  
However, although the veteran filed a claim for service 
connection for a left leg disability in July 1998, the 
veteran did not submit a notice of disagreement with the 
November 1998 rating decision that denied service connection 
for a left leg disability.  Therefore, the claim for service 
connection for a left leg disability was never developed for 
appeal.


REMAND

On preliminary review of the record, it is noted that the 
veteran has stated on several occasions that he received 
treatment at the VA Medical Center (VAMC) in Durham, North 
Carolina beginning in the 1970s.  In addition, the veteran 
has indicated that he underwent a VA Agent Orange 
examination, which included a blood test and x-rays.  
Significantly, however, while a March 1998 treatment record 
from the Durham VAMC has been obtained, no attempt was made 
to obtain the veteran's complete record of treatment at the 
Durham VAMC, including the Agent Orange examination.

The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records 
must be associated with the file before further review of the 
veteran's claims may be undertaken.

In addition, the Board notes that the statement of the case 
(SOC) provided to the veteran did not include mention of the 
regulation pertaining to hearing loss (38 C.F.R. § 3.385) and 
a discussion thereof.  According to 38 C.F.R. § 19.29, a SOC 
must be complete enough to allow the appellant to present 
written and/or oral arguments before the Board.  It must 
contain a summary of the applicable laws and regulations, 
with appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  Because the SOC issued to the veteran in the 
present appeal did not contain a discussion of the regulation 
pertaining to hearing loss, remand is also required to ensure 
him full procedural due process of law. 

The Board regrets any further delay in this case.  However, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.

Therefore, the case is REMANDED for the following actions:

1.  The RO should contact the Durham, 
North Carolina VAMC and request 
photocopies of all previously unobtained 
treatment records dated from 1972 to the 
present.  All medical records obtained 
should be associated with the claims 
folder.

2.  Following the completion of any 
additional development that is found to 
be indicated, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
includes all of the applicable law and 
regulations, to include 38 C.F.R. 
§ 3.385.  The veteran should be given the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




